Citation Nr: 1501682	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of the lumbar spine, status post partial discectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.   

In June 2014, the Board remanded the Veteran's claim for further development to specifically include obtaining VA treatment records, private treatment records from a Dr. Mehbod, and to submit the Veteran's claims file to a VA physician to obtain a medical opinion.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders.  The private medical treatment records were obtained from Dr. Mehbod, the updated VA treatment records were obtained and it was determined that there were no VA treatment records dated prior to January 14, 2010.  The Veteran was so informed by a November 2014 supplemental statement of the case.  The Veteran's records were reviewed by a VA physician in October 2014, and the VA physician provided the requested opinion, providing a reasoned basis for her conclusions.  Thus, there has been compliance with the Board's remand order.


FINDING OF FACT

The Veteran's current lumbar spine disorder, to include degenerative disc disease of the lumbar spine, status post partial discectomy, first developed more than a year after discharge from service and is unrelated to service.


CONCLUSION OF LAW

A chronic lumbar spine disability, to include degenerative disc disease of the lumbar spine, status post partial discectomy, was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In January 2011, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter satisfies VA's duty to notify.

The record reflects that the Veteran's service treatment records (STRs), private medical records and VA medical records have been obtained.  The Veteran has submitted lay statements in support of his claim and he has provided testimony in support of his claim.  The Veteran has been provided a VA medical examination and VA medical opinions have been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Therefore, the duty to assist has been satisfied.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge discussed the issue on appeal and explained what must be shown for service connection to be granted.  He sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  He elicited from the Veteran testimony that he had back problems during service that had persisted ever since.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

In short, the Board finds that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b).

III.  History and Analysis

The Veteran submitted his claim for service connection for a low back condition in December 2010.  He asserted that his back condition was due to wear and tear his back took when he was a combat soldier in the Persian Gulf War.  He said that this was due to the cramped tank, the heavy weaponry he wore, and from jumping up and down off of tanks.  He also reported that he carried a heavy tank track. 

The Veteran's STRs reveal no back complaints.  Furthermore on his report of medical history (RMH) in April 1993, in preparation for discharge from service, the Veteran reported many physical complaints, but he indicated that he had not had recurrent back pain.  The Veteran again indicated that he had not had recurrent back pain when he filled out a RMH in November 1997 for the Reserves.

A June 2004 private medical record states that the Veteran was complaining of left low back pain and left lower extremity pain.  The Veteran did not remember any inciting event, but reported that the prior November he had experienced low back pain down to the left hip on down to the calf.  This resolved over time with no treatment.  The Veteran reported that the current episode started about three weeks ago with stiffness in the low back and then the radiation down to the calf area.  In July 2004 the Veteran underwent a left L5-S1 hemilammotomy and discectomy and provided due to left L5-S1 disc herniation at a private facility.

VA treatment records dated from March 2010 to July 2014 reveal frequent complaints of back pain due to disc herniation, status post right laminotomy, medial facetectomy, and microdiskectomy.  

In a January 2011 letter the Veteran's parents stated that when the Veteran was involved with Operation Desert Storm he wrote to them several times telling them about the pain he was suffering in his lower to mid back.  He said at that time that he felt that the pain might be due to the fact that he had to jump on and off his tank, and also that the inside of the tank was pretty close quarters.  It was not possible to stretch out with the spasms would occur.  

The Veteran's uncle submitted a January 2011 letter stating that he was a retired hospital corpsman.  He reported that the Veteran contacted him on several occasions after his back became an issue.  The Veteran reported to him that he sustained his back injury mounting and dismounting tanks, driving over rough terrain and working and living in very cramped quarters, which never allowed his back to properly heal.  The uncle opined that the Veteran's back injury continued to bother him throughout his military service and has been an ongoing problem since his discharge.  

A buddy statement was received in February 2011 from a veteran who reported that he served in the Veteran's unit between 1990 and 1993.  The buddy stated that he did not remember any specific incident with the Veteran and his back, but did recall on more than one occasion the Veteran had an issue with his back where he was unable to help in routine maintenance or had an inability to climb on a tank.

In a July 2011 letter, the Veteran asserted that he experienced back problems in service but did not report the problems or seek treatment because he did not want to jeopardize getting into the Air Force Reserves

On VA examination in January 2012, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner opined that this condition is more likely related to aging and an active lifestyle because there was no evidence of physical abnormalities of the spine on examination performed four and a half years after discharge from service and the first medical evidence of low back pathology was 12 years after service.  

The Veteran's medical records, including private medical records, were reviewed by another VA physician in March 2012.  This VA physician expressed the opinion that the left L5-S1 disc herniation, status post discectomy was less likely as not related to the Veteran's in-service wearing of heavy weaponry, jumping off tanks, carrying a heavy tank track, and being cramped in a tank.  The examiner noted that there was no evidence of back treatment while on active duty or for many years after discharge from service.  The examiner noted that the Veteran had not had ongoing pain/disability after military service and that the back surgery was performed more than 10 years after military service.

In November 2013 the Veteran testified that he injured his back in Camp Pendleton using a torque wrench with a cheater bar to replace track pads on tanks.  He said that he would sit down and brace his feet on the track and then rock it, like rowing a boat, and he used his back to do this.  He reported that he also hurt his back while inside tanks during the Gulf War.  He stated that he never went to sick call for his back complaints.  He said that his platoon sergeant did not want him going to sick bay.

The Veteran's medical history was reviewed by a VA physician in October 2014.  She noted that on the April 1993 RMH the Veteran checked 'no' for the question about chronic back pain, but did check the 'yes' box for questions about swollen/painful joints, frequent/severe headache, ear/nose/throat trouble, hearing loss, leg cramps, broken bones, kidney stone or blood in urine, recent gain or loss of weight, bone joint or other deformity, 'trick' or locked knee, motion sickness and depression.  She noted that a April 1993 Report of Medical Examination was marked 'normal' for the spine.  She further noted that there were no evaluations or x-rays of the spine in the service records, so presumably there was no diagnosis made at that time.  The VA physician discussed the January 2011 statements from the Veteran's parents and his uncle noting that the Veteran reported back pain to them when he was in service.  She also discussed a February 2011 buddy statement from a member of the Veteran's unit who recalled the Veteran having issues with his back that made him unable to help with routine tank maintenance or climb onto the tank.  In addition she discussed the Veteran's L5-S1 hemilaminotomy and partial discectomy in 2004.  

The VA physician opined that the Veteran's post-service back problems were not related to his reported back pain during military service.  She believed that the muscular back strain, the likely in-service diagnosis based on available information, is not a cause of later spine and disc disease, the current diagnoses.

In support of her opinion, she noted that the thoroughness with which the Veteran reported health issues on the April 1993 RMH form led her to believe that if the Veteran had been having back pain at the time of discharge he likely would have mentioned it and that he likely would have included past problems with back pain if he had experienced more than mild or brief symptoms.

With regard to the buddy/lay statements, she noted that they referred to back pain but without any mention of a specific injury or the acute, severe, incapacitating pain mentioned in post-service records regarding his symptoms in 2004, 2010, 2013 and 2014.

The October 2014 VA physician opined that it is likely that the patient's reported back pain during military service was muscular in nature and related to overuse or what would be categorized as a back strain due to physically strenuous military duties.  She noted that such fit the description of the Veteran's problems in the buddy statements.  She stated that back strain does not involve damage to the spine or discs and does not cause later spine disease. 

She went on to state that the Veteran's post-service episodes of back pain are qualitatively and quantitatively different, with severe symptoms of back pain and radiculopathy.  She noted that MRIs in 2010, 2011, 2013 and 2014 have shown multi-level degenerative changes and nerve root compression from acute or recurrent lower lumbar disc herniations.  

The Board accepts that this combat Veteran experienced back pain during service.  The Veteran has also considered the Veteran's assertions that he has a current back disability due to service and the buddy/lay statements in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current low back disorder is a result of service is outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board recognizes that the Veteran's uncle was a hospital corpsman during service and has some medical expertise.  However, the uncle did not discuss the Veteran's current back diagnosis and provide any rationale as how such might be related to the Veteran's reported back pain during service.  Consequently, the Board does not consider the uncle's statement to be of significant probative value in support of the Veteran's claim.  

The most probative evidence of record, which includes the Veteran's STRS, the post service medical treatment records, and the three VA medical opinions, indicate that the Veteran did not have a chronic back disability during service, and that he did not develop arthritis within a year of discharge from service.  This evidence also indicates that the Veteran's current low back disorder developed many years after discharge from service and is unrelated to service.  In particular, the Board notes that the October 2014 VA medical opinion provides a thorough review of the medical records and a thorough reasoning for the opinion that the Veteran's current low back disability, degenerative disc disease of the lumbar spine, status post partial discectomy, is unrelated to service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  The claim for service connection for degenerative disc disease of the lumbar spine, status post partial discectomy, must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative disc disease of the lumbar spine, status post partial discectomy is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


